CASSEL, Judge
(concurring):
I concur completely with the ultimate disposition of this case. I do not agree with my brothers’ treatment of the first assignment of error. At the first Article 39(a) session the trial judge was Lieutenant Colonel R. The civilian counsel was absent and the military counsel expressly reserved motions and pleas. At that time the military judge set up a schedule for motions to be filed. At the next session the military judge was Lieutenant Commander T and the civilian counsel entered his appearance and stated he had not appeared in military courts before. The military judge noted that appellant had been arraigned. There was no discussion of motions, the trial date of 11 June was set, and appellant entered a plea of not guilty. The trial commenced on 11 June with no further discussion of motions. When the prosecution offered the exhibit (appellant’s statement to NIS), civilian counsel requested voir dire on the admissibility of the document and then objected to its admissibility. From the colloquy between the military judge and civilian counsel it appears to me that the counsel was unaware of the *717waiver provisions of R.C.M. 905(b). Thus, under these circumstances, I would consider it prudent for the trial judge to permit the defense to litigate the issue at that time and probably an abuse of discretion not to do so, but I agree with the majority that the error was not prejudicial.